DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on January 12, 2022, has been entered.





3.	Applicant’s election on January 12, 2022, of Group I without traverse (with species), is acknowledged. 



Claim Disposition

4.	Claims 2-16, 18-19, 21-22, 34-47 and 61-63 are cancelled. Claims 1, 17, 20, 23-33 and 48-60 are pending. Claims 1, 17 and 23-33 are under examination. Claims 20 and 48-60 is withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.




Information Disclosure Statement

5.	The Information Disclosure Statement filed on April 16, 2020, has been considered. A copy of the PTO-1449 form has been attached.




Claim Objection

6.	Claims 1, 23 and 31-33 are objected to for the following informalities:
For clarity it is suggested that claim 1 is amended to recite, “….and wherein the positions [[are numbered with reference to]] correspond to SEQ ID NO: 2114”.

For clarity it is suggested that claim 31 is amended to read, “The recombinant tyrosine ammonia lyase of Claim 1, wherein said recombinant tyrosine ammonia lyase exhibits at least one improved property selected from: 1) enhanced catalytic activity; ii) reduced sensitivity to proteolysis; iii) increased tolerance to acidic pH; iv) reduced aggregation; v) decreased Km for tyrosine; vi) decreased immunogenicity; or a combination of any of i), ii), iii), iv), v), and/or vi) [[, as compared to a reference sequence]]”.
For clarity and precision of claim language it is suggested that claim 33 is amended to read, “A composition comprising [[at least one]] the recombinant tyrosine ammonia lyase of Claim 1.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.	 Claims 1, 17 and 23-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a recombinant tyrosine ammonia lyase having at least 90, 91, 92, 93, 94, 95, 96, 97, 98, or 99% sequence identity to SEQ ID NO: 2114 and comprise a substitution at position 305”, however, there is no indication in the claim that the tyrosine ammonia lyase native activity is retained or whether there’s improved activity based on the modifications. The invention as claimed is devoid of a structure-function correlation. No activity is provided for the claimed recombinant enzyme.
	The specification and claims does not make it clear that activity is retained for the enzyme and not affected by enormous amount of modifications.  The claimed invention is directed to a large variable genus of products (tyrosine ammonia lyase) that are not 
As no structure-function correlation is made, the claimed invention is directed to a large genus. The claimed invention is overly broad and encompasses a large variable genus products. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.





Conclusion

8.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652